DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “basic” in claims 1, 11, and 18 is a relative term which renders the claim indefinite. The term “basic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the term “basic” refers to. Does it mean that it has low resolution or low level of data and details. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
With respect to claims 1, 11, and 18, the applicant claims “a satellite map”. It is not clear to the examiner what the applicant is trying to convey with said limitation. Is said map is determined based on satellite signals or is it a map using satellite images or is it a map in a database pulled out based on a location using satellite signals. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as  a generic global map.
With respect to claims 1, 11, and 18, the applicant claims “real-time virtual replica network”. Said term doesn’t appear to be a well-understood term of art. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as  augmented reality objects.
With respect to claims 1, 11, and 18, the applicant claims “publishing in the 3D map”. It is not clear to the examiner what the applicant is trying to convey with said limitation. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as  updating said global map with augmented reality objects.
With respect to claim 11, the applicant claims “A system enabling”. It is not clear to the examiner how a map could be enabled. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as  configured to.
Claims 2-10, and 12-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1, 11, and 19 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hare US 2019/0178654 A1 (hence Hare).
In re claims 1, 11, and 18, Hare discloses methods for accurately and efficiently estimating the location of a mobile device within an environment and for mapping the environment (Paragraph 0002) and teaches the following:
providing a 3D map data fusion platform in memory of one or more server computers comprising at least one processor (Paragraph 0008);
providing in the 3D map data fusion platform a basic satellite map of a world location (Paragraph 0236 and Fig.1A, #120);
publishing in the 3D map data fusion platform with reference to the basic satellite map a real-time virtual replica network (RVRN) (Fig.1b, and Paragraphs 0236-0237);
obtaining a pose of a first client device (Fig.12, and Paragraphs 0067-0068 and 0095);
performing a simultaneous location and mapping (SLAM) process of a first coordinate space, wherein the SLAM process uses image data from at least one imaging device of the first client device, the pose of the first client device and data of the basic satellite map to determine a pose of a first plurality of features within the first coordinate space (Paragraphs 0239-0241);
creating a first new map comprising three-dimensional coordinates of the first plurality of features within the first coordinate space (Paragraphs 0096, 0141, 0171-0173, and 0240);
and merging, by the 3D map data fusion platform, the first new map comprising the three-dimensional coordinates of the first plurality of features within the first coordinate space with the published RVRN, creating a fused 3D map (Paragraph 0224)
In re claims 2, 12, and 19, Hare teaches the following:
wherein creating the first new map comprises comparing, through one or more feature matching algorithms by the 3D map data fusion platform, the first plurality of features with the published RVRN (Paragraph 0236)
In re claims 3, 13, and 20, Hare teaches the following:
wherein the comparing step takes place once a threshold number of features of the first coordinate space has been reached (Paragraph 0236, it takes at least one feature in order to compare)
In re claims 4, and 14, Hare teaches the following:
obtaining a pose of a second client device; initiating a SLAM process of a second coordinate space, wherein the SLAM process of the second coordinate space uses image data from at least one imaging device of the second client device, the pose of the second client device and data of the fused 3D map to determine a pose of a second plurality of features within the second coordinate space; creating a second new map comprising the second plurality of features; and merging, by the 3D map data fusion platform, the second new map with the fused 3D map, creating a collaborative 3D map (Fig.1b, and Paragraphs 0167-0172, 0176, and 0236)
In re claims 5, and 15, Hare teaches the following:
sharing the collaborative 3D map with a persistent virtual world system comprising virtual replicas, purely virtual objects, applications, or combinations thereof, wherein newly mapped objects are added to the persistent virtual world system (Paragraphs 0167-0175)
In re claims 6, and 17, Hare teaches the following:
selecting, through the first or second client device, one or more virtual objects; and overlaying, by the first or second client device, the selected virtual objects on top of one or more locations by using the collaborative 3D map shared with the persistent virtual world system as a reference for alignment of the virtual objects (Paragraphs 0195-0196 and 0205-0207)
In re claim 10, Hare teaches the following:
wherein the SLAM process is partially performed by one or more processors of the first client device and by the one or more server computers (Paragraphs 0147, 0236, and Fig.1b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare in view of Zander US 2020/0042012 A1 (hence Zander).
In re claims 7 and 16, Hare discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
obtaining an identifier code from the first or second client device; associating the identifier code with the first new map or the second new map; and storing the map with which the identifier code is associated in a smart contract implemented in a distributed ledger
Nevertheless, Zender discloses a semi-public blockchain maintained on one or more nodes in a map cloud platform comprises data for maintaining a global map of a predetermined geographic area (Abstract) and teaches the following:
obtaining an identifier code from the first or second client device; associating the identifier code with the first new map or the second new map; and storing the map with which the identifier code is associated in a smart contract implemented in a distributed ledger (Paragraphs 0008, 0049, and 0124)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Hare reference to include using a blockchain mechanism to provide a uniform platform and format for processing, exchanging and validating map updates, as taught by Zender, in order for providing and validating map updates globally for autonomous vehicles using blockchain technology (Zender, Paragraph 0001).
In re claim 8, Zender teaches the following:
wherein the stored map is used in a reward system comprising providing a reward in relation to map area contribution by the first or second client device (Paragraphs 0040, 0055, 0064)
In re claim 9, Zender teaches the following:
adding a per-user entitlement information to the image data, wherein only entitled users have access to viewing the image data of the location (Paragraphs 0008, 0049, Fig.8, #808 and Paragraph 0107)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ekkati US 2021/0187391 A1 discloses an augmented reality (AR) system that links 3D maps generated from data gathered by client devices into a singular 3D map.
Chacheck et al US 2020/0302510 A1 discloses Augmented Reality (AR) based mapping of a venue and its real-time inventory, as well as real-time navigation within such venue.
Slatcher et al US 2020/0285831 A1 discloses three-dimensional (3D) dataset and two-dimensional (2D) image localization and in particular matching two-dimensional images to associated locations in three-dimensional map-data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669